            Case 1:18-cr-00885-GHW Document 33 Filed            USDC04/20/20
                                                                     SDNY Page 1 of 1
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT                                    DATE FILED: 4/20/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -against-                       :
                                                              :
 BRYANT CROWDER,                                              :        1:18-cr-885-GHW
                                                              :
                                  Defendant.                  :             ORDER
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

       On April 20, 2020, the defendant, Bryant Crowder, pleaded guilty to two specifications

alleging violations of the terms of his supervised release. The Court revoked the defendant’s term of

supervised release and sentenced him principally to TIME SERVED. The Court also imposed a

term of two years of supervised release, subject to the conditions described on the record. Among

those condition is a 14 day period of home incarceration to be enforced by location monitoring

technology to be determined by the Probation Department. That period of home incarceration is to

commence upon his release from custody. During that period, the defendant may only leave his

residence for necessary medical services. Any other departure from the defendant’s residence must

be submitted through defense counsel for the Court’s approval.

       The Court will enter judgment by separate order, but enters this order to permit the United

States Marshal to release the defendant promptly.



       SO ORDERED.

Dated: April 20, 2020
                                                       __________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge
